Citation Nr: 1619913	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA dependency benefits in the amount of $12,552.40, to include the question of whether the debt in the amount of $12,552.40 was validly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1975 to June 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Seattle, Washington, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In January 2016, the Veteran testified at a Board Videoconference hearing.  The hearing transcript has been associated with the electronic claims file on VBMS.


FINDINGS OF FACT

1. An overpayment of VA dependency benefits in the amount of $12,552.40 was validly created. 

2. The creation of an overpayment, in the amount of $12,552.40, was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

3. For the period from October 2001 to January 2002, the Veteran was at fault in the creation of the overpayment in the amount of $390, and there is no fault on the part of VA. 

4. For the period from January 2002, the Veteran and VA are equally at fault in the creation of the overpayment in the remaining amount of $12,162.40.  

5. Recovery of the overpayment in the amount of $12,552.40 would not defeat the purpose of the VA dependency compensation benefits program.

6. A waiver of the overpayment in the amount of $12,552.40 would result in unjust enrichment by the Veteran.

7. Recovery of the overpayment in the amount of $12,552.40 would not cause undue financial hardship to the Veteran. 

8. The Veteran's reliance on VA dependency benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation


CONCLUSIONS OF LAW

1. An overpayment of VA dependency benefits in the amount of $12,552.40 was validly created.  38 U.S.C.A. §§ 1114(a), 5313 (West 2014); 38 C.F.R. § 3.665 (2015).

2. The creation of the overpayment in the amount of $12,552.40 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for waiver of recovery of the overpayment of VA dependency benefits in the amount of $6,081.20 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).

4. The criteria for waiver of recovery of the remainder of the overpayment of VA dependency benefits in the amount of $6,471.20 are not met.  38 U.S.C.A. 
§ 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

Validity of Debt and Waiver of Recovery of an Overpayment 
Legal Authority and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).

The Veteran contends that a waiver of the overpayment of dependency benefits should be granted because she immediately informed VA of her divorce from A.B. in October 2001.  See January 2016 Board hearing transcript.  In a November 2009 statement, the Veteran's authorized representative clarified that the Veteran notified VA of the October 2001 divorce in early 2002.  See November 2009 VA Form 21-4138.  The Veteran also asserted that she did not know that she was getting paid an extra amount for her dependents for the period at issue because she was already married when she was awarded service connection in the 1990s and thought that the varying amounts were due to cost of living adjustments and removal of dependent children.  The Veteran advanced that requiring her to pay the overpayment amount of $12,552.40 would cause undue financial hardship.  See January 2016 Board hearing transcript.  

After a review of all of the evidence, the Board finds that the overpayment of VA compensation benefits in the amount of $12,552.40 was validly created (see 
38 U.S.C.A. §§ 1114(a), 5313; 38 C.F.R. § 3.665); the creation of the overpayment in the amount of $12,552.40 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran (see 38 U.S.C.A.  § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, applying the equitable principles and resolving reasonable doubt in the Veteran's favor, a partial waiver of overpayment in the amount of $6,081.20, but no higher, is warranted (see 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965). 

The Board finds that an overpayment of dependency benefits in the amount of $12,552.40 was validly created.  During the period at issue, the Veteran was in receipt of service-connected compensation benefits with additional benefits for the Veteran's spouse and children.  See April 1993 and April 1994 VA notification letters.  The Veteran divorced her husband (A.B.) on October 5, 2001; however, the record reflects that the Veteran continued to receive VA dependency benefits for A.B. from October 2001 to March 2009.  See March 2009 VA Form 21-0538; August 2009 VA notification letters.  Under the law, receipt of additional VA dependency benefits for a veteran's spouse is allowed until such marriage is terminated.  Because the record does not show that the RO was notified of the October 2001 divorce until March 2009, overpayment debt in the amount of $12,552.40 was validly created.  

The Board next finds that the creation of the overpayment in the amount of $12,552.40 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In this case, the Veteran believed that she notified VA when she presented the October 2001 divorce decree to VA in 2002 for purposes of changing her name for VA treatment purposes, though her actions and communication with VA did not in fact constitute such notice to the RO for VA compensation purposes.  Accordingly, the Board finds no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness to the extent of $12,162.40 would violate principles of equity and good conscience, and that a partial waiver of the overpayment of $12,162.40, but no higher, is warranted.

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran is at fault in the creation of the overpayment for the period from October 2001 (date of divorce) to January 2002 (date a part of VA was notified of divorce) and that, for this period, there is no fault of VA that could be balanced against the Veteran's fault.  As explained below, the Board finds that the Veteran did not notify VA of the October 2001 divorce until January 2002; therefore, the Veteran is solely at fault in the creation of the debt in the amount of $390 (approximately $130 per month) for the period from October 2001 to January 2002.   

The Board next finds that the Veteran and VA are equally at fault in the creation of the overpayment in the remaining amount of $12,162.40 for the period from January 2002 to August 2009 (date VA stopped paying the dependency amount for the Veteran's spouse).  The record reflects that VA notified the Veteran of the responsibility to immediately report to VA when there was any change in the number or status of dependents.  See, e.g., April 1993 and April 1994 VA notice letters.  Therefore, the Veteran should have been aware that the October 2001 divorce triggered a responsibility to notify VA of such change.  While the Veteran reported during the January 2016 Board hearing that she immediately notified VA of the October 2001 divorce, she indicated that she did not recall the exact date of providing such notice to VA.  As stated above, the Veteran's representative indicated that the Veteran reported the divorce and provided VA with the October 2001 divorce decree in January 2002 as part of the process of changing her name for VA treatment purposes.  See January 2016 Board hearing transcript.  The record reflects that the divorce decree was received by VA, for purposes of changing the Veteran's name on the VA treatment card, on January 31, 2002.  In a statement received by VA in October 2002, the Veteran indicated that she had previously sent the October 2001 divorce decree to VA and that she was still receiving some correspondence from VA with her former (married) name.  

The Board finds that a department within VA received the October 2001 divorce decree in January 2001, but it appears that the RO was not notified of the October 2001 divorce (for compensation purposes) until March 2009.  Based on the foregoing, the Board finds that both the Veteran and VA are equally at fault in the creation of the debt for the period from January 2002 to March 2009 because the Veteran continued to receive the additional dependency amount for the period from January 2002 to March 2009. 

The Board next finds that recovery of the overpayment in the amount of $12,552.40 would not defeat the purpose for which the VA dependency benefit was intended, and that waiver of the overpayment debt in the amount of $12,552.40 would result in unjust enrichment by the Veteran.  VA's dependency benefits provide additional monthly benefit payments to veterans with dependents, including dependent spouses.  In this case, recovery of the overpayment would not defeat the purpose of the VA dependency benefits of providing additional benefits for the Veteran's 

spouse because recovery of the overpayment would not take money away from the ex-spouse or in any away affect the ex-spouse.  Moreover, because the Veteran was receiving such amounts for the period from October 2001 to March 2009 when the ex-husband was not around to receive any such benefits, waiver of the overpayment debt in the amount of $12,552.40 would result in unjust enrichment by the Veteran because no amount was spent for the benefit of the ex-spouse even indirectly such as providing a home that the ex-spouse also benefits from.  

The Board finds that recovery of the overpayment in the amount of $12,552.40 would not cause undue hardship to the Veteran because collection of the overpayment debt would not deprive the Veteran or family of basic necessities.  A December 2009 VA Form 5655 shows that the Veteran had cash in the bank of approximately $46,315, total assets including real estate assets of approximately $373,047, and net monthly income of approximately $58.  Accordingly, recovery of the overpayment debut in the amount of $12,552.40 would not deprive the Veteran or family of basic necessities because the Veteran can pay the overpayment debt amount and still have more than $31,000 in her bank account.  Furthermore, the record reflects that, as of December 2009, the remaining balance of the overpayment was approximately $9,783.40 because VA had already deducted the remaining amount from the Veteran's monthly benefit amounts.  Finally, the record does not reflect that reliance on VA dependency benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that recovery of the overpayment in the amount of $6,081.20 (half the overpayment amount of $12,162.40 for the period from January 31, 2002) would be against the principles of equity and good conscience, so the amount of overpayment debt of $6,081.20 should be waived; however, for the reasons stated above, the Board also finds that the criteria for waiver of recovery of the remainder of the 

overpayment amount of $6,471.20 (calculated by adding $390 (approximately $130 per month from November 2001 to January 2002) to half of the overpayment amount of $12,162.40 for the period from January 2002) are not met.  See 38 C.F.R. §§ 1.963, 1.965. 


ORDER

A partial waiver of recovery of an overpayment of VA dependency benefits in the amount of $6,081.20, but no higher, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


